graphic1 [graphic1.jpg]

 
June 8, 2010
 
Mr. Vincent J. Franzone
AMERICAN BIO FUELS, LLC
56 West 45th Street
New York, NY 10036
 


On May 21, 2010 Goldspan Resources, Inc., a Nevada corporation (“GSPN”) and
American Bio Fuels, LLC (“ABF”), entered into an LOI for the acquisition of Able
NY by GSPN. GSPN and ABF shall be collectively referred to herein as the
“Parties”.
 
The initial LOI provided for the issuance of convertible notes and common shares
of GSPN in amounts and numbers to be determined.
 
During the due diligence period the Parties were to evaluate Able NY. Since the
initial LOI the Parties have hereby agreed that the acquisition by GSPN will be
solely for restricted common shares and there will be no debt or cash required
for the Acquisition.
 
Further, as a requirement of the LOI for Able NY to obtain audited financial
statements for the two years ended June 30, 2010 Able NY has engaged Silberstein
Ungar, PLLC the auditors currently being used by Goldspan.
 
Further, the Parties acknowledge that this LOI may be provided to the SEC in the
form of an 8-K filing. Both Parties shall agree to any public statement or press
release by mutual consent with the understanding that the Parties agree that a
press release shall be made once the Form 8-K announcing the execution of this
letter of intent has been filed. Board of Directors approval of GSPN shall be
provided prior to the filing of the 8-K.
 
This revised letter of intent shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the principles
of conflicts of law thereof.
 
If the foregoing correctly states the general understanding that has been
reached between us, please so indicate by signing in the space provided and
returning one of the enclosed letters to us.
 
Sincerely,
 


Goldspan Resources, Inc.
 
By /s/ Leon Caldwell
Leon Caldwell, President
 


ACCEPTED AND AGREED
 


American Bio Fuels, LLC
 


/s/ Vincent J. Franzone
Vincent J. Franzone, President

